*446The opinion of the Court was delivered by
Weston C. I.
During the period when Simon French, the father of the pauper, is supposed to have gained a settlement in Garland, he had broken up housekeeping, and no member of his family actually resided with him. His minor children, however, might be under his care and protection. Upon the facts found, his daughters were not emancipated, as clearly appears from the authorities cited for the plaintiffs. Some of the facts, assumed by the counsel for the defendants, in his requested instructions, have been negatived by the jury. They have found, that the separation of the daughters from the father, was occasioned by his poverty; and that in other respects the parental and filial relation continued. They were therefore under his care and protection, as much as his and their condition permitted. He was bound to maintain them. He would have performed this duty if he could. His poverty alone.prevented. The supplies for his daughters, which he would have furnished, if he could, were provided by the town. This was indirectly receiving supplies as a pauper. He is a pauper, who is unable to provide necessary food and clothing for his minor children, and leaves them to be aided by the town.

Judgment on the verdict.